DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 January 2022 and 18 July 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 15/681,415, 16/395,226, and 17/191,572, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
This application has been filed by the applicant as a CIP, which claims priority to the parent applications listed above, however,  the figures and corresponding specification description of the current application are new and different than those found in the parent applications.  Furthermore, the subject matter disclosed in the claims, particularly the independent claims 1 and 9, are not disclosed in the parent applications.  For example, none of parent applications 15/681,415, 16/395,226,  and 17/191,572 disclose: 
a flexible structure component having a convex portion,  
wherein the optical sensor is arranged for sensing light ray transmitted from the flexible structure component to at least one pixel unit to generate one differential image, and then detecting a user's control force applied for the flexible structure component according to the at least one differential image; and, the at least one differential image is at least one temporal differential image, generated from successive pixel values of a single pixel unit, or is at least one spatial differential image, generated based on temporal differential images of at least two neighboring pixel units.  
The dependent claims of the current application are not entitled to the benefit of the prior parent applications for corresponding reasons. The claims of the current application are entitled only to the 16 January 2022 filing date. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 9-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Watanabe et al. (WO 2021100261 A1, hereinafter, Watanabe).  Examiner will map to English equivalent US 20220276405 A1.
Regarding claims 1 and 9, Watanabe teaches a method of a force sensor device (Figs. 7 and 13, force sensor 13), comprising: 
Providing a first structure component (Figs. 7 and 13, substrate 11); 
Providing an optical sensor (Fig. 12, optical sensor 1B) having pixel units (Figs. 12-13, light receiving portion 32. Pixel is understood as a light sensing pixel as opposed to a display pixel.  Per applicant specification [0016] “each pixel unit is for sensing light rays.”), disposed on the first structure component (Fig. 13, [0117], “the light receiver 32 is arranged on the substrate 11”); and 
Using a flexible structure component having a convex portion (Figs. 7 and 13, [0117], “an elastic member 35 having a convex shape.” [0046], “the shape of the force sensor 13/13B may be…convex.”), the flexible structure component assembled with the first structure component to form a chamber in which the optical sensor is disposed ([0117], “The optical force sensor 13B covers the light source 31 and the light receiver 32 with an elastic member 35 having a convex shape.”); 
wherein the optical sensor is arranged for sensing light ray transmitted from the flexible structure component to at least one pixel unit (Figs. 13, [0040], “The light receiver 22 receives light such as the reflected light L2 of the detection light L1 on the light receiving surface 22a and generates, for example, a light reception signal indicating the amount of received light as a light reception result”) to generate at least one differential image ([0040, 0117], “light reception signal(s)”); and 
then detecting a user's control force (Fig. 12, force detection unit 3B) applied for the flexible structure component ([0118-0120], “when a force acts on the force sensor 13B, as illustrated in FIGS. 13A and 13B, the manner of deformation of the elastic member 35 changes depending on the difference in the acting force.” [0120], “According to the optical force sensor 13B, various forces can be detected based on the light reception result of the light receiver 32 that changes in response to the deformation of the elastic member 35. “ ) according to the at least one differential image ([0122], “calculates a difference between light reception signals”) and, 
wherein the at least one differential image is at least one temporal differential image, generated from successive pixel values of a single pixel unit, or is at least one spatial differential image, generated based on temporal differential images of at least two neighboring pixel units ([0122], “In the force detection circuit 30B of the present preferred embodiment, light receivers included in the light receiver 32 are divided them into groups, for example, and the force detection circuit 30B calculates a difference between light reception signals of each group to generate a force detection signal capable of detecting forces of three axes.”).
Regarding claims 2 and 10, Watanabe teaches the optical sensor is arranged to detect or determine a coordination position, a magnitude, or a direction of the user's control force applied for the flexible structure component by detecting a displacement, a size, or a shape of the at least one differential image ([0045-0047, 0063], when the target object 5 comes into contact with the force sensor 13, a force is applied from the target object 5 depending on the degree of contact. The force detection circuit 30 of the optical sensor 1 detects a force in multiple axes, for example, and generates a force detection signal.” Also see Fig. 6E which shows magnitude of a force detection signal.).
Regarding claims 3 and 11, Watanabe teaches the at least one pixel unit is used for determining whether to generate the at least one temporal differential image by sensing a pixel difference between the successive pixel values ([0122], “In the force detection circuit 30B…the force detection circuit 30B calculates a difference between light reception signals of each group to generate a force detection signal capable of detecting forces of three axes.”).
Regarding claims 5 and 13, Watanabe teaches the force sensor device of claim 1, further comprising: 
a light emitting circuit (Figs. 13, light source 31), disposed in the chamber, for emitting the light ray to an inner surface of the flexible structure component (Figs. 13, [0119], “the light source 31 emits light, and the light receiver 32 receives reflected light of the emitted light inside the elastic member 35.”); 
wherein the optical sensor is arranged for sensing the light ray reflected from the inner surface of the flexible structure component (Figs. 13, [0119], “the light source 31 emits light, and the light receiver 32 receives reflected light of the emitted light inside the elastic member 35.”) to generate the at least one differential image (([0122], “In the force detection circuit 30B…the force detection circuit 30B calculates a difference between light reception signals); and, 
the force sensor device is to be disposed on either a still system or a moving system (Figs. 13, The force detector 3B is disposed on substrate 11. [0031], “The optical sensor 1 can continuously detect a series of processes, such as a process in which the target object 5 approaches and comes into contact with the optical sensor 1 to apply a force”).
Regarding claims 6 and 14, Watanabe teaches the flexible structure component has an opaque material which is used for reflecting the light ray to the optical sensor (Figs. 13, [0119], “In the optical force sensor 13B, the light source 31 emits light, and the light receiver 32 receives reflected light of the emitted light inside the elastic member 35”).
Regarding claims 7 and 15, Watanabe teaches an identification element is formed on the inner surface of the flexible structure component ([0120], “The elastic member 35 may be provided with a reflecting portion that reflects light.”  Examiner notes the claim provides no further description of an identification element beyond the requirement that it reside on an inner surface of the flexible structure component).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (WO 2021100261 A1, hereinafter, Watanabe) as applied to claims 1 and 9 above, and further in view of Dacquay et al. (US 20100286498 A1, hereinafter, Dacquay).
Regarding claims 4 and 12, Watanabe teaches the force sensor device is to be disposed on a still system (Fig. 13 shows the optical force sensor 13B is disposed on a still substrate 11), but is not relied upon for teaching the flexible structure component has a translucent material through which the sensed light ray is an ambient light ray transmitted from an outer surface of the flexible structure component to an inner surface of the flexible structure component, and the force sensor device is to be disposed on a still system. 
Dacquay teaches a pressure sensor (Title, Intraocular Pressure Sensor(IOP)) with a flexible structure (Fig. 3, [0027], “IOP Side 315 is flexible”) component has a translucent material ([0027], “Top surface 310 of IOP sensor allows light to enter the cube (e.g., it is transparent or translucent”) through which the sensed light ray is an ambient light ray transmitted from an outer surface of the flexible structure component to an inner surface of the flexible structure component ([0027], “IOP sensor may use ambient light”).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Watanabe with Dacquay such that the Watanabe’s force sensor flexible structure component has a translucent material through which the sensed light ray is an ambient light ray transmitted from an outer surface of the flexible structure component to an inner surface of the flexible structure component, as Dacquay teaches these structures provide the advantage of a pressure sensor which is capable of sensing and using ambient light entering the sensor surface ([0027]).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (WO 2021100261 A1, hereinafter, Watanabe) as applied to claims 1 and 9 above, and further in view of Evans et al. (US 3644972 A, hereinafter, Evans).
Regarding claims 8 and 16, Watanabe teaches the flexible structure component is made by an elastic material having a convex shape ([0117], an elastic member 35 having a convex shape. The elastic member 35 may be made of various elastic bodies that deform in response to an external force). Watanabe is not relied upon for teaching the flexible structure component is a hemisphere made by a rubber film material.
Evans teaches a flexible structure component is a hemisphere made by a rubber film material (Col. 3, lines 3-5, the thin rubber film is very accurately shaped because it was formed by a precise hemisphere cavity).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Watanabe with Evans to form the elastic member as a hemisphere made by a rubber film as this amounts to combining prior art elements according to known methods to yield predictable results.  See MPEP 2143, Exemplary rationale (A).  In the instant case, forming Watanabe’s elastic material as a hemisphere made by a rubber film is beneficial as it retains its shape and is easily bonded to a substrate (Evans, Col. 3, lines 4-6).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622